DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claim 3 is amended in the reply filed on 10/07/2021 is acknowledged; Claims 6-8 are newly added.
Applicant’s arguments, see pp. 11-13, filed 10/07/2021, with respect to claims 1-4 have been fully considered and are persuasive.  The 112 (b) and 103 rejections of 06/07/2021 have been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Gas supply device (source gas supply path, para. [0031]) in claim 1.
Raw material reservoir (raw material tank, para. [0031]) in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses a method of applying a coating to a resin container using a resin container coating device including: a chamber which respectively stores at least four resin containers in each of a plurality of individual storage rooms arranged on a straight line, the chamber being an external electrode; at least four internal electrodes which are electrically grounded and are formed in a cylinder shape, which have gas passages through which a source gas passes at an inner peripheral part thereof, and which are respectively inserted inside each of the resin containers stored in each of the plurality of storage rooms of the chamber; and a gas supply device for supplying the source gas to the chamber, the gas supply device including a source gas supply path that communicates with a raw material reservoir in which a raw material of the source gas is reserved and at least four gas branch paths that branch from the source gas supply path 
a mass flow controller for controlling a flow rate of the source gas being provided to the source gas supply path and flow rate control valves each of whose degree of closing can be controlled so as to control balance of the flow rates of the source gas flowing into each of the resin containers being respectively provided to each of the gas branch paths, the method comprising: supplying the raw material of the source gas from the raw material reservoir and supplying the source gas for forming a film to the inside of each of the resin containers stored in the chamber by passing the source gas through the source gas supply path, each of the gas branch paths, and the gas passages of each of the internal electrodes; controlling a flow rate of the source gas by using the mass flow controller; controlling the degree of closing of each flow rate control valve so as to control balance of the flow rates of the source gas flowing into each of the resin containers; and applying high frequency power in each of the storage rooms of the chamber to form the film from the source gas on the inside of each of the resin containers, 
However the prior art of record does not teach or suggest wherein the degree of closing of each flow rate control valve is controlled in advance based on a test result showing a relationship between a quality of the film formed inside each of the resin containers and the degree of closing of a respective one of the flow rate control valves, thereby controlling an influence of variation of distribution of the high frequency power 
The apparatus of Hama in view of Behle fails to reasonably disclose the limitations above as claimed. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718